DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Opstal et al. (20120230148) in view of Ludwig et al. (20110013474).
Regarding claim 1, van Opstal discloses a beverage dispensing system for combining a micro-ingredient and a diluent, comprising: a nozzle (220); and a remote micro-ingredient storage system (130, 150, 180, 200) positioned at a distance from the nozzle; wherein the remote micro-ingredient storage system comprises a mixing reservoir (210, 510) in communication with the nozzle to mix the micro-ingredient therein.
van Opstal DIFFERS in that it does not disclose a stirring reservoir. Attention, however, is directed to the Ludwig reference, which discloses a stirring reservoir (4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the van Opstal reference in view of the teachings of the Ludwig reference by employing a stirring reservoir for the purpose of promoting mixing.
Regarding claim 3, the stirring reservoir comprises a magnetic stirrer (par. 0049 of Ludwig).
Regarding claim 4, the magnetic stirrer comprises a propeller (10) and a magnetic base (8 of Ludwig).
Regarding claim 5, the remote micro-ingredient storage system comprises a micro-ingredient container (200 of van Opstal) with the micro-ingredient (190 of van Opstal) therein.  
Regarding claim 6, the remote micro-ingredient storage system comprising a dispensing valve (280, 330, 410, 547 of van Opstal) in communication with the nozzle, the stirring reservoir, and the micro-ingredient container.  
Regarding claim 7, the remote micro- ingredient storage system comprises an actuator in communication with the dispensing valve (par. 0067, 0079 of van Opstal).  
Regarding claim 8, the remote micro- ingredient storage system comprises a nozzle connector (210 of van Opstal) connecting the dispensing valve and the nozzle.  
Regarding claim 9, the remote micro-ingredient storage system comprises an agitation connector (550 of van Opstal) in communication with the dispensing valve and the stirring reservoir.  
Regarding claim 10, the remote micro-ingredient storage system comprises a pump in communication with the nozzle, the stirring reservoir, and the micro-ingredient container (par. 0063 of van Opstal).  
Regarding claim 11, the pump pumps the micro-ingredient from the micro-ingredient container to the stirring reservoir when operating in a first direction (par. 0063 of van Opstal).  
Regarding claims 13 and 14, discloses the claimed invention except for the distance comprises a horizontal distance of more than about 100 feet (30.48 meters) and the distance comprises a vertical distance of more than about 10 feet (3.048 meters). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the storage system at 100 feet horizontally and 10 feet vertically from the nozzle, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application (par. 103, 105-107, and 119) applicant has not disclosed any criticality for the claimed limitations.
Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Opstal et al. in view of Ludwig et al. as applied to claim 1 above, and further in view of Piper (WO9015542).
Regarding claims 2 and 16, the modified van Opstal DIFFERS in that it does not disclose the stirring reservoir comprises a vented container. Attention, however, is directed to the Piper reference, which discloses a reservoir comprising a vented container (page 22, lines 13-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified van Opstal reference in view of the teachings of the Piper reference by employing a vent for the purpose of venting the reservoir to the atmosphere.
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Opstal et al. in view of Ludwig et al. as applied to claim 11 above, and further in view of Minard et al. (20040074393).
Regarding claim 12, the modified van Opstal DIFFERS in that it does not disclose the pump pumps the micro-ingredient from the stirring reservoir to the nozzle when operating in a second direction (i.e. the pump is reversible). Attention, however, is directed to the Minard reference, which discloses a reversible pump (par. 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified van Opstal reference in view of the teachings of the Minard reference by employing a reversible pump for the purpose of enabling the flow of fluid in different directions (for example, to remove residual pressure).
Regarding claim 15, van Opstal as modified by Ludwig and Minard (see the rejection of claim 12 above) further discloses a method of remotely dispensing a micro-ingredient (190 of van Opstal) to a nozzle (220 of van Opstal), comprising: storing the micro-ingredient at a distance from the nozzle (Fig. 1 of van Opstal); operating a pump (par. 0063 of van Opstal) in a first direction to pump the micro-ingredient to a stirring reservoir (4 of Ludwig); agitating the micro-ingredient in the stirring reservoir (par. 0014 of Ludwig); and operating the pump in a second direction to pump the micro-ingredient to the nozzle (reverse direction; par. 0008 of Minard teaches operating the pump in a reverse direction following a dispense operation and prior to the next dispense operation).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754